 


109 HR 4495 IH: Rural Communities Water Relief Act of 2005
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4495 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Renzi (for himself, Mr. Simpson, and Mr. Otter) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Administrator of the Environmental Protection Agency to extend by two years the date by which small public water systems must comply with the maximum contaminant level for arsenic in drinking water. 
 
 
1.Short titleThis Act may be cited as the Rural Communities Water Relief Act of 2005. 
2.Extension of date for compliance by small public water systems with MCL for arsenic in drinking water 
(a)ExtensionThe Administrator of the Environmental Protection Agency shall, with respect to small public water systems, extend from January 23, 2006, to January 23, 2008, the effective date provided in paragraph (j) of section 141.6, Code of Federal Regulations (or any successor regulation), for compliance with— 
(1)the maximum contaminant level (MCL) for arsenic in drinking water of 0.010 mg/L (10 micrograms per Liter); and 
(2)the related requirements specified in such paragraph. 
(b)DefinitionsIn this Act: 
(1)The term small public water system means a public water system that serves a community with a population of not more than 65,000 individuals. 
(2)The term public water system has the meaning given to that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).  
 
